Citation Nr: 1231706	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-08 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of a debt in the amount of $3,394.55 due to overpayment of Chapter 30 education benefits from October 20, 2008, to September 22, 2009, to include consideration of whether the debt was validly created.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran entered active duty with the United States Army in January 1991.  In September 1999, he completed Officer Candidate School (OCS) and was discharged.  He immediately accepted a commission as an officer, and entered into a second period of active duty.  He continues to serve on active duty at this time.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which determined that an overpayment of Chapter 30 education benefits had occurred.


FINDINGS OF FACT

1.  Beginning October 20, 2008, the Veteran began receiving education benefits under Chapter 30, Title 38 United States Code, in the amount of $860.50 per month; payment was for a Veteran in non-active duty status.

2.  In September 24, 2009, VA learned that the Veteran had at all pertinent times been in active duty status, and took action to reduce the amount paid in Chapter 30 education benefits, effective from October 20, 2008, creating a debt in the amount of $3,394.55.

3.  VA bears sole responsibility for the erroneous payment of benefits due to administrative error.


CONCLUSION OF LAW

The criteria for a finding of a valid debt in the amount of $3,394.55 due to overpayment of Chapter 30 education benefits from October 20, 2008, to September 22, 2009, are not met.  38 U.S.C.A. § 3011, 3014, 3015, 3685 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.7136, 21.7144 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, these provisions do not apply to cases involving overpayment or indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  The Veteran was instead notified of his appellate rights in the October 2009 correspondence informing him of the RO's decision.  Moreover, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to notice or assistance was harmless and will not be further discussed.  

Whenever VA finds that an overpayment of educational assistance benefits has been made to a Veteran, the amount of such overpayment shall constitute a liability of such Veteran to the United States and may be recovered in the same manner as any debt.  38 U.S.C.A. § 3685(a), (c); 38 C.F.R. § 21.7144.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  

However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 (1997). Therefore, a finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous.  38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.500(b). 

If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment is not considered due to administrative error.  See VA Manual 22- 4, Part III, § 2.03.  For example, an administrative error exists when VA erroneously interprets the law to allow payment of greater benefits than the legislative intent.  Administrative error does not apply when the claimant accepts an amount that is patently excessive.  Id.  

In October 2009, the RO informed the Veteran that for the period of October 20, 2008, to September 22, 2009, he had been paid Chapter 30 education benefits, commonly referred to as Montgomery GI Bill (MGIB) benefits, at an incorrect rate.  The Veteran had been paid based on a non-active duty status.  The duty status was taken from a Department of Defense (DOD) data record which incorrectly failed to note that the Veteran had immediately re-entered active duty upon receiving his commission as an officer.  The Veteran was shown as being released from active duty effective September 22, 1999.  

In September 2009, when the Veteran was attempting to correct the delimiting date on his MGIB benefits, VA realized that the Veteran was in fact still on active duty.  His MGIB entitlement was therefore adjusted downward; regulations provide that an active duty service member may receive payment only for actual tuition and expenses.  As the Veteran attended school on 1/2 time, he was entitled only to an amount equal to 1/2 the full tuition.  38 C.F.R. § 21.7136.  His entitlement ranged from $619.84 to $667.50 a month; actual payments of $860.50 per month exceeded this.  The overpayment resulted in a debt totaling $3,394.55.

The Veteran argues that the creation of the debt was not his fault, and was instead due solely to administrative error.  He has reported that during numerous phone conversations with VA, officials had informed him that every system except the sole DOD data screen showed his status as active duty.  This is corroborated by printouts and certifications from several other systems, including the Veterans Information Solution (VIS).  Unfortunately, the DOD information was that used by VA in making the initial eligibility determination for Chapter 30 benefits. 

The Veteran never informed VA that he was in a non-active duty status.  His September 2008 electronic application specifically stated that he was on active duty, and had been since 1991.  Further, he has asserted that he and his school had repeatedly certified his enrollment and attendance during this period and had stated he was on active duty; an example of the WAVES system interface does indeed show his duty status to be active.  School officials have asserted that in accordance with the accepted and usual practice, the VA Form 21-1999's submitted to request payment from VA included a tuition amount; this amount is supplied only for active duty personnel.  VA has not disputed that this is the standard practice.  VA in fact appears to all but admit that the overpayment was due to its error.  In one October 2009 email, a processor stated that the Veteran "does have a good point."  In another, it is noted that another VA office which had processed a prior claim had paid him as "on duty" through May 2001.  VA very clearly had all the correct information before it in determining the amount of the benefit due, and simply made an error.

The Veteran did not cause or contribute to VA's error, nor did he have any way of knowing that an error had in fact been made.  He at all times noted his duty status was "active," including at the time of application and regular certifications.  The VA systems he was able to consult properly reflected his active duty status.  His school was aware of his status, and had filed the correct paperwork indicating that.  The notification letters sent him in 2008 and 2009 informing him of the (incorrect) benefit amount referred to the Active Duty Education Assistance Program.  Moreover, the amount of benefits received was not so much greater than that correctly owed that the Veteran had reason to be suspicious.  

Accordingly, the overpayment is considered to be due solely to an administrative error.  If a debt is the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the Veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000).  The entirety of the created debt is here attributable to the period covered by the administrative error.  VA discovered the error in September 2009, and immediately adjusted payments.  From September 2009 forward, the correct active duty rate has been applied, and that is the correct date of the reduction.  Retroactive application of the reduction was not proper.  

Accordingly, no valid debt was created, and waiver is warranted.





ORDER

Waiver of a debt in the amount of $3,394.55 due to overpayment of Chapter 30 education benefits from October 20, 2008, to September 22, 2009, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


